Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicants claim the benefit of prior-filed U.S. Provisional Patent Application No. 62/209,466, filed August 25, 2015.

Information Disclosure Statement
The information disclosure statements (IDSs) filed: 01/17/2019, 05/08/2019, 08/16/2019, 03/27/2020, 10/05/2020, and 12/17/2020) have been considered.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 8-28-2020 is acknowledged.  Applicant further elects the following species: 
(A) energetic difference resulting from disrupting or forming different secondary 
structure within the uninvaded guide RNA, as recited in claim 70(111); 
(B) energetic difference resulting from disrupting or forming different secondary 
structure within the newly uninvaded guide RNA, as recited in claim 71(III); 
(C) base-pairing across mismatches, as recited in claim 72(V); 
(D) (a) CRISPR/Cas9-based system; and 
(E) (b) Gillespie algorithm. 
76-88 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8-28-2020.

Objection to the Specification: abstract
The abstract is insufficiently descriptive of the inventions.  MPEP § 608.01 (b) provides guidelines for the preparation of patent abstracts.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is in the nature of an improvement in an old apparatus, product, process, or composition, the abstract should include the technical disclosure of the improvement.  The abstract should also mention by way of example any preferred modifications or alternatives.  Where applicable, without going into extensive detail, the abstract should include the steps of a process or method within the range of 50 to 150 words in length.  The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.  The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., “said optimized gRNAs).  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  Correction is required.

Objections to the drawings
In paragraph 0027 of the specifications, reference is made to Figures 5A and 5B, however, on page 10 of the drawings filed 02/23/2018, there are three figures that need proper labeling with clear descriptions for each.  Additionally, in the specification, paragraph 0027, line 9, reference is made to figure 15B, however, there is no figure in the drawings that is labelled as Figure 15B.  Appropriate corrections are required.

Claim Objections
Claim 69 is objected to because of the following informalities: 
The first guided RNA (gRNA) according to claim 1 (d) comprises a full-length gRNA, a RNA segment and a linker.  Claim 1(d) further clarifies that “the RNA” comprises a polynucleotide sequence of length M nucleotides.  In Claim 1 (g) the phrase “randomizing 0 to N nucleotides in the linker and 0 to M nucleotides in the first gRNA” should, therefore, be rephrased to, for instance “randomizing 0 to N nucleotides in the linker and 0 to M nucleotides in the RNA of the first guided RNA”.
In claim 70 the term “not involved in secondary structures” could be rewritten as “not involved in forming secondary structures”to improve the precision of the claim.
In claim 71 the phrase “breaking an RNA- DNA base-pair” could be rewritten as “breaking the different gRNA-DNA base-pair”, since, the “re-annealing step” of the first gRNA in claim 71 takes place after the breaking of the different gRNA-DNA base-pair that were formed in claim 70 of which claim 71 is a dependent claim. 
In Claim 72 (V) the phrase “base-pairing across mismatches” could be rewritten as “base-pairing mismatches” to improve the precision of the phrase.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-71 are rejected under 35 U.S.C.  112(b) or 35 U.S.C.  112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C.  112, the applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regards to suggested amendments below, equivalent amendments also would be acceptable.   For any amendments regarding the rejections below, support should be identified in remarks.  No new matter may be added.
Claim 69 (e) recites “the dynamics of invasion”.  It is unclear if the term “dynamics” is used as a synonymous term for “kinetics” and the term “invasion” is used synonymously with “annealing”.  The use of terminology should be consistent throughout the application so that one of ordinary skill in the art could reasonably commensurate the scope of the claim.  
Claim 69, at step (e), recites "re-annealing," but it is not clear at what point in the method either of, as examples, previous annealing or melting is required to have occurred.  This causes the scope of the claim to be indefinite because it is unclear how to interpret the recited "re-" in the context of the recited method, and it is unclear how the recited "re-annealing" relates to the claim as a whole.  As appropriate, this rejection might be overcome by, for example, amending to clarify the above context for "re-annealing" or by amending "re-annealing" to "annealing."  Below, the recited "first gRNA" is assumed to be required to have been previously annealed to the recited "DNA sequence that is complementary to the protospacer sequence" in order that "re-annealing" becomes possible.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification (MPEP 2145.VI pertains).
Claim 69, at step (f), recites "the estimated lifetimes...," which lacks clear antecedent basis.  While there is previous recitation (step e) of "an estimate...," (i) this instance is singular and (ii) it calculating an estimate" (any estimate) or "computationally simulating the invasion kinetics and lifetime..."  Relatedly, even if the antecedent of the step (f) plural "estimates" was to be found in the step (e) singular "estimate," the relationship to the subsequently recited "at the protospacer and/or off-target sites of the first gRNA with the estimated lifetimes of the full-length gRNA or a truncated gRNA (tru-gRNA) at the protospacer and/or off-target sites" still would not be clear, at least because again there is no clear antecedent for these "estimated lifetimes" having these additional limitations.  These issues cause the scope of the claim to be indefinite because it is unclear how the recited elements relate to each other and to the claim as a whole.  As appropriate, this rejection might be overcome, at least in part, by, for example, amending to clarify the above relationships.  Below, an interpretation is assumed according to which proper instantiation will be provided for "estimated lifetimes at the protospacer and [[/or]] off-target sites of the first gRNA" and for "estimated lifetimes of the full-length gRNA or a truncated gRNA (tru-gRNA) at the protospacer and [[/or]] off-target sites," i.e. that each of the recited lifetimes will be properly instantiated in plural contexts and accordingly required.  Additionally, beyond grammatical instantiation, it also should be clear technically when and how in the recited "method," each required "lifetime" is calculated, as opposed to simply instantiating a lifetime with no clarity as to how or whether it is calculated, imported as a previously-calculated value, etc.
Claim 70 is indefinite for reciting “energetic difference resulting from disrupting or forming different secondary structure within the uninvaded gRNA”.  It is not clear from the claim language if the secondary structures are being disrupted or formed in the uninvaded gRNA spontaneously or the energetic difference is determined based on conversions of the gRNA from the invaded to the 
Claim 70 and 71 are both indefinite for reciting the term “disrupting”.  The scope of the claim is also not clear from the use of the term “disrupting”.  Using the BRI of the term within the scope of the claim, the term “disruption” can be interpreted to mean cleavage of the nucleotide strand, converting the secondary structure to a linear primary structure, or conversion of one secondary structure to a different secondary structure, and or mismatching of base pairs across the strands.  Without suitable amendment to clarify the statement, the claim is indefinite and is rejected under 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 72 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was 
Claim 72 if rejected under 112(a) for failure to sufficiently disclose in the specification the “other calculated/ simulated properties of gRNA invasion to Cas9 cleavage activity”.  The open ended wording of the claim language suffers from “undue breadth” in view of the disclosure of the specification.  There is insufficient description or enabling disclosure that can guide one to specific examples that may serve as a guide to achieve the “other” type of calculation and simulation properties of gRNA invasion to Cas9 cleavage activity.  As appropriate, this deficiency can be resolved by an amendment to the claim to clarify the functions “other calculated/ simulated properties. 
Claim 75 if rejected under 112(a) for failure to sufficiently illustrate in the specification the steps required to carry out the “Kinetic Monte Carlo (KMC) and the Gillespie algorithms”.  Paragraph 0203 describes the Kinetic Monte Carlo (KMC) and the Gillespie algorithms as “computer simulation methods” Although the two terms “KMC” and “the Gillespie algorithm” are defined in terms of the purpose they achieve, however, there is lack of clear written description that would enable a person with ordinary skill in the art to plan the steps required to implement the simulations without undue experimentation, which may include, for instance, the required inputs and the necessary equations, and generate a computer code in light of  the steps required in carrying out the said methods. The experimental results of the algorithms as depicted in Figures 4A-4D, 5A-5C, 6A-6B, and 16A-16B are not sufficiently enabling to clarify the scope of the claim.  Additionally, reference is made to non-patent literature in paragraphs 0249 and 0295 in carrying out the algorithm, however, the mere mentioning of prior art references does not overcome the enablement requirement.  For detail description see Pressure Prods.  Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317, 94 USPQ2d 1261, 1267 (Fed.  Cir. 2010) (stating, "[s]imply mentioning prior art references in a patent does not suffice as a specification description to give the patentee outright claim to all of the structures disclosed in those references.").  Also see Atmel Corp. v. Info.  Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed.  Cir. 1999), stating “the disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts.”  This rejection might be overcome by providing ample evidence from the specification that could sufficiently disclose the pertinent information which allows one of ordinary skill in the art to determine the claimed invention i.e., “nucleotide-by-nucleotide energetic calculation” using the said Kinetic Monte Carlo (KMC) and the Gillespie algorithms.  As appropriate, this deficiency can be resolved by an amendment to the claim with support from the original disclosure as to the steps involved in carrying out the said Kinetic Monte Carlo (KMC) and the Gillespie algorithms.  
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclo-sure and ensuring that the claims are scoped to supported embodiments.
	As appropriate, these rejections may be overcome, for example, (i) by narrowing to supported embodiments (e.g. by amending the written description without introducing any new matter (35 U.S.C. 132(a)); and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
As described above, it is not clear that the specification provides written description support necessary for the instant claims.
	Any amendment should be propagated throughout the claims as appropriate.
	In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
	MPEP 2163 pertains.


Claim interpretations
                In claim 69, at step (d), regarding the recited "the first gRNA optionally comprising a linker between the 5' end or the 3' end of the polynucleotide sequence of the full-length gRNA and the RNA segment, the linker comprising a polynucleotide sequence having a length of N nucleotides," this entire recitation is interpreted as optional.  Relatedly, in embodiments which do not include this optional "linker," in steps such as claim 69, step (g) and claim 75 which do reference the "linker," then any sub-step which depends on the optional "linker" would not be required to be performed, while the remaining sub-steps still would be required in these embodiments.  After review, it appears reasonably clear that PHOSITA would have arrived at this interpretation.  MPEP 2111.04 pertains.

Subject matter clear of the prior art
Subject to resolution of the above 112(b) rejections, claims 69-75 are clear of the prior art.  Close prior art, for example Fu (Fu, Yanfang, et al. "Improving CRISPR-Cas nuclease specificity using truncated guide RNAs.”  Nature biotechnology 32.3 (2014): 279-284, as cited on the attached form 892), does not teach at least the instant combination of the independent claim 69, step (e) recited as "by determining the energetic differences between further invasion of a different gRNA and re-annealing of the first gRNA to the DNA sequence that is complementary to the protospacer sequence" in further combination with step (f).  Nor generally is there other combinable prior art teaching claim 69, as documented in the attached search histories.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


For each rejection below, dependent claims are rejected similarly as not remedying the objections, otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 69-75 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy§ 101 if (1) it is "directed to" a patent-ineligible concept, i.e., a law of nature, natural phenome-non, or abstract idea, and (2), if so, the particular elements of the claim, considered "both individually and as an ordered combination," do not add enough to "transform the nature of the claim into a patent-eligible application.”  Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed.  Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).  Furthermore, the Office has organized 101 analysis into steps as enumerated below and as available in Guidance published in the Federal Register (2019 Revised P.E.G.) and on the following USPTO website providing further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Statutory categories (Step 1)
Claims 67-75 are directed to methods which are interpreted as belonging to one of the 101 statutory categories [Step 1: YES].  

1st Mayo/Alice question: abstract idea (Step 2A, 1st prong)
In this step, it is determined whether the claimed subject matter is directed to a judicial exception (JE) in the form of any of: a law of nature, a natural phenomenon, or an abstract idea. 
claim 69 are interpreted as directed to the abstract idea of designing specificity based optimized guide RNA including the JE steps and/or elements of: 
identifying (two instances);
determining (two instances);
generating;
calculating; 
comparing;
randomizing; and
testing.
Each of these listed elements, including all recitation within each, in at least some embodiments within a BRI, is part of a JE.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claim is analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  For example, only two gene sequences etc. are required, such that the entire sequence-sequence distances is amenable to calculation with pencil and paper.
Instant examples of mental process include randomizing O to N nucleotides in the linker and O to M nucleotides in the first gRNA which, in at least some embodiments within a BRI, involve only manipulation of data and fall under the mental process grouping of abstract ideas.  The above recited claim limitations can be practically performed in the mind or with pen and paper.  Other than reciting computationally simulated, nothing in the claim clearly precludes the steps from being performed in the mind.
BRIs of the claims also are analogous to an abstract idea in the form of a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI,Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele). 
Instant examples of math concept include comparing the estimated lifetimes at the protospacer and/or off-target sites, calculating an estimate or computationally simulating the invasion kinetics, estimate dynamics of invasion nucleotide-by nucleotide by determining the energetic differences between further invasion of a different gRNA fall under the mathematical concept grouping of abstract ideas.  Designing an optimized guide RNA with better specificity requires performing mathematical calculations, and is therefore a textual equivalent to performing a mathematical calculation. 
Therefore claim 69 recites an abstract ideas as identified above.  [Step 2A, 1st prong: YES]

Additional elements and related considerations (Step 2A, 2nd prong) 
The Step 2A, 2nd prong analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exceptions, and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception.  

An additional element of claim 69 includes: 
testing the optimized gRNA in vivo to determine the specificity of binding.
Regarding testing the optimized gRNA in vivo serves to test the data obtained from the abstract idea, which amounts to insignificant extra-solution activity and is not a practical application of the recited judicial exception.  As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  In Parker v. Flook, 437 (U.S. 584, 588-89, 198 USPQ 193, 196 (1978)), the Supreme Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance.  A competent draftsman could attach some form of post-solution activity to almost any mathematical formula".  See also Mayo Collaborative Servs.  v. Prometheus Labs.  Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).  [Step 2A, 2nd prong: NO]

2nd Mayo/Alice question (Step 2B)
Addressing the second Mayo/Alice question (2B), it is determined whether the claimed subject matter includes non-conventional additional elements amounting to significantly more than the above-identified judicial exception. 
All elements of claim 69 are part of one or more identified judicial exceptions (as described above), except for element(s) identified here as conventional element(s) in addition to the above judicial exceptions:  

The additional elements of claim 69 includes:
testing the optimized gRNA in vivo to determine the specificity of binding.
Testing the optimized gRNA in vivo to determine the specificity of binding serves to test the data obtained from the abstract idea, i.e. determining specificity of gRNA binding, as presently recited, is conventional as taught by Fu (Fu: title; p. 279, 1st col, 1st para; 2nd col, 1st para; and entire document), and therefore is extra-solution activity insufficient to satisfy 101.  See MPEP 2106.05(g).  Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application.
Taken alone, the additional element does not amount to significantly more than the above-identified judicial exception(s).  Even when viewed as a combination, the additional element fails to transform the exception into a patent-eligible application of that exception.  Thus, no element(s) in claim 69 provide something significantly more than the identified JE(s) necessary to satisfy 101.
Therefore, the instantly rejected claim 69 is not drawn to eligible subject matter as it is directed to an abstract idea (and/or natural correlation) without significantly more.  For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  [Step 2B: NO]
Dependent claims 69-75 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claim(s) and therefore do not provide the something significantly more necessary to satisfy 101.  In each of these abstract idea elements, the limitations apply to data types and to process or algorithmic aspects of considering or processing the data.

Kinetic Monte Carlo (KMC) and the Gillespie algorithms;
	Regarding the Kinetic Monte Carlo (KMC) and the Gillespie algorithms as “computer simulation methods”, the claimed subject matter comprises an abstract idea that is computer mediated.  Regarding claims to computers that execute abstract ideas, the courts states that computations implemented on computer hardware recited by the system claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers.”  Id., at 1291 (quoting Bilski, 561 U. S., at 610-611).  Put another way, the system claims are no different from the method claims in substance.  The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea.  This Court has long "warned ... against" interpreting §101 "in ways that make patent eligibility 'depend simply on the draftsman's art."‘  Mayo, supra, at_ (slip op., at 3) (quoting Flook, 437 U.S., at 593); see id., at 590 ("The concept of patentable subject matter under § 101 is not 'like a nose of wax which may be turned and twisted in any direction ... ").  Holding that the system claims are patent eligible would have exactly that result. 
Taken alone, the additional elements of the dependent claims 70-75 do not do not remedy the above rejections.


Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Skowronek, Karlheinz R. can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/H.A.K./       Examiner, Art Unit 1631   

/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631